Citation Nr: 0534455	
Decision Date: 12/21/05    Archive Date: 12/30/05

DOCKET NO.  02-14 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral defective 
hearing.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION

The veteran had active service from May 17, 1966 to August 2, 
1966.  He served in the National Guard for about 18 months 
prior to entering active duty.  

This appeal to the Board of Veterans Appeals (the Board) was 
brought from actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, SC.

In December 2003, the veteran testified at a personal hearing 
before a Veterans Law Judge.  A transcript of that hearing 
has been associated with the claims file.

During the course of the current appeal, including at the 
December 2003 hearing, the veteran raised additional issues.  
With regard to the issue of service connection for asthma, in 
a remand decision in June 2004, the Board noted that this was 
a previously-denied claim, and therefore the veteran's claim 
was a petition to reopen that claim.  With regard to his 
other claims of entitlement to service connection for 
tinnitus and an acquired psychiatric disorder, the Board 
noted in the June 2004 remand action that these initial 
claims were also not then on appeal, and referred them to the 
RO for initial consideration and appropriate action.  

The case was remanded for development of the evidence with 
regard to the issue shown on the front cover of this 
decision; this is the only issue on which there is a 
perfected appeal at this time.  Additional development has 
been undertaken and records have been obtained, a SSOC has 
been issued, and the case has been returned to the Board for 
further appellate review.


FINDINGS OF FACT

1.  All reasonably available evidence is in the file for an 
equitable disposition of the current appeal.

2.  The evidence of record reflects that bilateral defective 
hearing was shown at entrance into service.

3.  The competent and probative medical evidence shows that 
there was no significant change, increase or alteration in 
the pathology of the veteran's pre-existing hearing loss 
attributable to service. 


CONCLUSION OF LAW

Preexisting bilateral defective hearing was not aggravated by 
service.  38 U.S.C.A. §§ 1110, 1111, 1132, 1153, 5103 (West 
2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 
(2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  A notice letter 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
(2005) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  The October 2001 letter, which was mailed 
to the veteran prior to the rating decision on appeal, 
satisfied these criteria.  Id.  The veteran has been given 
the specifics of the relevant regulations in a variety of 
forms, through statements and supplemental statements (SOCs), 
(SSOCs), respectively, in correspondence, at a hearing, etc.  
And to the extent possible, development has been undertaken 
herein.  

The veteran has given names of various institutions wherein 
he has received care since service.  The records from each 
have been sought, and any records which were acquired are now 
in the file (and, in pertinent part, are described below).  
The veteran has also been afforded a personal hearing to 
state his claim, and as a result of that hearing, an 
additional remand was undertaken by the Board for the RO to 
once more seek additional VA records since service.  This had 
been done to the extent that records are available.

The Board recognizes that the duty to assist sometimes 
includes providing a VA examination.  The Secretary shall 
treat an examination as being necessary to make a decision on 
a claim if the evidence of record before the Secretary, 
taking into consideration all information and lay or medical 
evidence (including statements of the claimant) (A) contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) indicates that the disability or symptoms 
may be associated with the claimant's active military, naval, 
or air service; but (C) does not contain sufficient medical 
evidence for the Secretary to make a decision on the claim.  
38 U.S.C.A. § 5103A.  In this case, there is competent 
medical opinion during service regarding the question of 
aggravation.  Subsequent competent and probative evidence 
does not tend to link hearing loss with service.  
Accordingly, an examination is not necessary in this case.  

The appellant has indicated that he is aware of what is 
required in the way of evidence and both he and his 
representative have specifically indicated that nothing 
further is known to now exist which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of this issue at present without detriment to the due process 
rights of the appellant.  

Service Connection: Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Generally, a veteran is presumed to have entered service in 
sound condition as to his or her health.  See 38 U.S.C.A. §§ 
1111, 1132 (West 1991); Bagby v. Derwinski, 1 Vet. App. 225, 
227 (1991).  The presumption of sound condition provides: 
[E]very veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  See 38 C.F.R. § 3.304(b).

This presumption attaches only where there has been an 
entrance examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.  
The regulation provides expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports,"  38 C.F.R. § 3.304(b), and that 
"[h]istory of preservice existence of conditions recorded at 
the time of examination does not constitute a notation of 
such conditions."  Id. at (b)(1).

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153, 
38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. App. 238 (1994).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation in service where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b); see Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991) (in the case of aggravation, the government 
must point to a specific finding that the increase in 
disability was due to the natural progression of the 
disease).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  Temporary or intermittent flare-ups of a pre-existing 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, 
as contrasted to symptoms, is worsened.  Jensen v. Brown, 4 
Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 
292 (1991).

In response to and with regard to clarification and 
explanation of rulings such as that in Cotant v. Principi, 17 
Vet. App. 116 (2003), and to address apparent inconsistencies 
between the Court decisions and VA regulations, a General 
Counsel Opinion [VAOGCPREC 3-2003, July 16, 2003], held that 
to rebut the presumption of sound condition under 38 U.S.C. 
§ 1111, VA must show by clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  It 
further states that the provisions of 38 C.F.R. § 3.304(b) 
are inconsistent with 38 U.S.C. § 1111 insofar as section 
3.304(b) states that the presumption of sound condition may 
be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service.[rendering that 
section invalid].

The GC Opinion further held that the provisions of 38 C.F.R. 
§ 3.306(b) providing that aggravation may not be conceded 
unless the preexisting condition increased in severity during 
service, are not inconsistent with 38 U.S.C. § 1111.  Section 
3.306(b) properly implements 38 U.S.C. § 1153, which provides 
that a preexisting injury or disease will be presumed to have 
been aggravated in service in cases where there was an 
increase in disability during service.  The requirement of an 
increase in disability in 38 C.F.R. § 3.306(b) applies only 
to determinations concerning the presumption of aggravation 
under 38 U.S.C. § 1153 and does not apply to determinations 
concerning the presumption of sound condition under 38 U.S.C. 
§ 1111.

In any case, the Board has the responsibility to assess the 
credibility and weight to be given to the competent medical 
evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 
(1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); 
see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of other contexts, whether it has 
to do with testimony or other lay or other evidence.  See 
Culver v. Derwinski, 3 Vet. App. 292, 297 (1992).  Lay 
individuals may not render medical conclusions, see Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992); however , a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  
In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993); see also 
Sanden v. Derwinski, 2 Vet. App. 97, 100 (1992);

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest); citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect 
competency to testify." (citations omitted).

Entitlement to service connection for impaired hearing is 
subject to the requirements of 38 C.F.R. § 3.385, which 
provides that for the purpose of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
This regulation defines hearing loss disability for VA 
compensation purposes.  See Hensley v. Brown, 5 Vet. App. 
155, 157 (1993) (the threshold for normal hearing is from 0 
to 20 dB, and higher threshold levels indicate some degree of 
hearing loss.).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background

On the veteran's pre-induction examination, dated in May 
1965, an overall hearing acuity profile of "2" was 
recorded.  See Odiorne v. Principi, 3 Vet. App. 456, 457 
(1992); [Observing that the "PULHES" profile reflects the 
overall physical and psychiatric condition of the veteran on 
a scale of 1 (high level of fitness) to 4 (a medical 
condition or physical defect which is below the level of 
medical fitness for retention in the military service).  The 
"P" stands for "physical capacity or stamina;" the "U" 
indicates "upper extremities; " the "L" is indicative of the 
"lower extremities; " the "H" reflects the state of the 
"hearing and ear; " the "E" is indicative of the eyes; and 
the "S" stands for psychiatric condition).].  Service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, as converted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
10
15
15
35
LEFT
20
10
40
55
50

On the veteran's induction examination, dated on May 17, 
1966, [the actual day of his induction in service], he 
reported that he had worked as a carpenter for 2 years.  On 
the audiological evaluation, pure tone thresholds, in 
decibels, as converted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
15
35
LEFT
15
10
50
35
50

The veteran was admitted to in-service hospital care from 
July 11 to 15, 1966 after he complained of an asthmatic 
attack.  When rehospitalized on July 17, 1966, it was noted 
that the prior evaluation had confirmed the presence of 
bronchial asthma.  He earlier had signed a waiver and had 
been returned to duty.  The day prior to the admission on 
July 17, he had had another acute asthmatic attack and had 
announced that he "now elects separation from service".  On 
admission, he was entirely asymptomatic and ear examinations 
were reported as normal.  It was determined that the prior 
diagnosis of asthma "obviously precludes his satisfactory 
performance of military duty".  

On further examination, he was noted to have partial 
deafness, bilateral, etiology undetermined, not acquired in 
the line of duty (LOD), and having existed prior to service 
(EPTS).  The examiners concluded that he was not qualified 
for enlistment or induction into service under pertinent 
regulations due to his bronchial asthma which had occurred 
since age 12 years and because of his hearing impairment 
which also did not meet minimum standards.  He was found fit 
for retention but elected separation and was presented to the 
medical board for evaluation and disposition.

The examination report from the medical board evaluation is 
of record, dated July 17, 1966.  He was described as having 
partial deafness, bilateral, etiology undetermined, also not 
LOD and EPTS.  On the audiological evaluation, pure tone 
thresholds, in decibels, as converted, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
35
NR
25
LEFT
35
30
65
NR
75

This was noted to average out at 25 decibels in the right ear 
and 35 decibels in the left ear.  The medical board 
determined that he was not qualified for enlistment or 
induction and he was to be accordingly discharged.  It was 
noted that while the induction physical profile had 
originally been cited as "1" for hearing, the revisited 
induction hearing profile was accurately "3".  The medical 
board specifically concluded that the veteran's hearing 
disability had not been aggravated by service.

A form DA 1049 is of record, dated July 27, 1966, signed by 
the veteran, indicating that he was requesting discharge from 
service for physical disability which had existed prior to 
his induction in the Army on May 17, 1966, namely asthma and 
deafness; and that he had known of these disabilities for 
"several" years prior to induction.  

The veteran signed another Army form pursuant to Army 
Regulation 40-500, dated August 2, 1966, to the effect that 
there had been no change in his physical condition since his 
last medical examination on July 28, 1966, with no 
exceptions.  A DA Form 664, also signed on August 2, 1966 was 
to the effect that he had decided not to file a VA claim for 
compensation at that time.

The veteran's DD 214 reflects that he had been discharged 
because of not meeting medical fitness standards at the time 
of induction.  

The first official documentation of record in the file after 
the veteran's separation was a VA Form 10-7131, dated in 
1987, referring to his having been seen for a renal stone.

In a VA Form 21-526 filed by the veteran in 1988, he referred 
only to asthma and kidneys; there is no mention of defective 
hearing.  He reported that he had been hospitalized at the 
VAMC in February 1988; that that he had worked for 17 months 
as a carpenter for a builder; and last worked in September 
1987.  

A report was received from that VA facility reflecting 
hospitalization for a cystic mass in the right renal 
peripelvic area in February 1988; he had a history of 
ureterolithiasis in October 1987.  There was no mention of 
hearing loss; and ear examination was negative.  

In a VA Form 21-4138, dated in June 1988, the veteran stated 
that he had been in the hospitalized in November 1968 with 
hepatitis; in a private hospital in November 1985 with heart 
troubles; in a VA hospital in 1987 and 1988 with kidney 
stones,   There was no mention of any VA hospitalization or 
care for hearing deficits since service.  He indicated that 
his heart problems would come and go, but VA had all of his 
files.

Additional VA and private clinical records were thereafter 
received confirming that he had had hepatitis in November 
1968; cough in 1970; "eye trouble" in 1970, diagnosed as 
malingering; gastrointestinal and back complaints on multiple 
occasions in the 1970's; and was hospitalized in November 
1985 for chest pain.  On no such occasion was there any 
mention of hearing deficits and ear examinations were 
entirely negative throughout.

On VA examination in  July 1988, he had numerous complaints 
but none of them related to hearing deficits, and ear 
examination was negative.  He reported that he had long been 
a smoker and had had asthma since about age 20.  After 
examination, further cardiac evaluation was recommended and 
it was noted that since kidney surgery, he had been 
asymptomatic.  There was no reference to hearing problems 
with or without mention of service.

The veteran's February 1988 claim for pension benefits was 
initially denied in a rating action in October 1988 which 
held that he had no basic eligibility.

The veteran again filed a VA Form 21-526 for pension benefits 
in 1994.  He characterized his disabilities as involving 
asthma, hepatitis and severe arthritis.  There is no mention 
of defective hearing.  He indicated that he had last worked 
in a landscaping business.

The veteran again filed a VA Form 21-526 for pension benefits 
in 1996.  He then characterized his disabilities as involving 
his back, high blood pressure and liver disorder.  Again, 
there is no mention of defective hearing.  Release forms for 
private and VA facilities and caregivers submitted at that 
time referred to recent care for these disabilities.

After he had been notified that his claim for pension had 
already been denied for lack of eligibility, the veteran 
submitted a statement to the effect that his claim for 
pension was on the basis that he had been discharged for 
disability.

A statement was received from ECK, M.D., dated in October 
1999, relating to his care for residuals of a motor vehicle 
accident that occurred in December 1995.  He described the 
veteran as having back problems, specifically herniated 
nucleus pulposus, as well as sciatica, muscle spasm, high 
blood pressure, osteoarthritis, osteopenia and obesity, all 
of which he opined rendered him permanently disabled.  There 
is no mention of hearing loss.

He was again informed that the denial of his pension benefits 
was not on any basis other than his lack of basic 
eligibility.

A VA Form 21-526 filed by the veteran in 2001 was the first 
time that he raised the subject issue of defective hearing 
for which he said he had been treated in service in 1966.

In a VA Form 21-526 filed in November 2001, he indicated that 
additional records were available at stated health 
facilities.  The RO sought and obtained those records for 
care from one facility from May 1998 to April 2001, and from 
another facility from August 1998 to December 2001.  In 
neither instance did any of the multiple clinical notations 
make any reference to defective hearing or any relationship 
to service.

On the veteran's Substantive Appeal, a VA Form 9, dated in 
August 2002, he stated that he had hearing problems for 30 
years or more.  He said he could no longer hear out of his 
left ear without looking directly at the person speaking.  He 
said he had been told at a VA facility that he had a lot of 
ear damage, and that these incidents should be in his files.  
He alleged that his hearing loss was due to the lack of ear 
protection while in training in service.

VA outpatient records were obtained showing care for other 
problems in the 2000's, and there is no mention of hearing 
loss.

At the personal hearing, the veteran testified that his care 
had been at the VA and that they had his records since 
separation from service and starting in 1967.  P. 6.  The 
veteran testified that he was exposed to some loud noises 
during active service on the training field at a firing 
range.  P. 3, 5.  He recalled reporting to sick call, 
following which he was put in the hospital for hearing loss 
and asthma.  When he left the hospital, he stated that a 
doctor told him that the problem would go away if the veteran 
avoided loud noise.  The kind of post-service work that he 
did could not prevent him from being away from loud noise.  
He elaborated by stating that his work in the construction 
field with the use of power drivers, saws, and hammering 
exposed him to loud noise.  P. 4.  

The Board remanded the case for acquisition of all VA records 
starting in January 1, 1967 to present.  The named VAMC 
forwarded all evidence available which related to recent care 
for unrelated problems without reference to defective 
hearing.  

Social Security Administration (SSA) also indicated that no 
additional records were available from that source.

Analysis

The presumption of soundness is clearly rebutted by not only 
an induction examination in 1966, but by a pre-induction 
examination a year earlier in 1965.  Both of these clearly 
and unequivocally demonstrate the presence of a hearing loss 
prior to active service.  The veteran has said then and since 
that he had had hearing deficits for several years before 
service.  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.

In this case, the veteran had a medical board examination 
prior to discharge from service.  At that time, the medical 
board had contemporaneous audiological reports.  
Significantly, the conclusion was that the veteran's 
preexisting hearing loss was not aggravated by active 
service.  That is, the medical board at the time had a 
factual predicate on which to support the conclusion.  Miller 
v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record).  Thus, 
this medical report is of high probative value.  
Additionally, there is no other medical report or opinion 
that tends to link the veteran's claimed hearing loss to 
service.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran has also claimed that he was "treated" in 
service for defective hearing.  In fact, that is not 
supported by the actual clinical records in the file.  The 
findings of bilateral defective hearing during 
hospitalization in 1966, during the veteran's brief two month 
period of service, were only coincidental to the primary 
consideration at that time, his asthma.  He then opted to 
leave the service at that time, citing that the pertinent 
disorder was neither caused by nor aggravated in service.

The veteran has also recently reasserted that he was seen by 
VA for hearing loss in 1967.  However, this allegation is 
inconsistent with his assertions for years after service, and 
more importantly, is not supported by numerous private and VA 
clinical records over the years after service.  Moreover, 
there are clinical records in the file since 1980's, and they 
show no clinical evidence of any post-service treatment for 
hearing loss that would in any way reflect in-service 
aggravation or increase in or as a result of service.

In light of the absence of competent medical evidence linking 
hearing loss to active service, the claims must be denied.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991); 
38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral defective hearing is denied.



	                        
____________________________________________
	M. SABULSKY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


